Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Claims
Claims 1-20 are pending with claim 18 withdrawn. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 11/22/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 2/22/2022.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claims 1-7, 9, 11, 13-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingerud et al. (WO 2005/006887).
Claims 1+ and 19+ are interpreted as including at least 2 molecules in the entire composition wherein one or two of the chains of the citric acid mono- or diglycerides unsaturated that could include chains like C16:1, C18:1, C18:2 and C18:3.  The corresponding language in the claim(s) is very broad.
Claims 1+ and 19+ are interpreted as including at least 2 molecules in the entire composition wherein one or two of the chains of the lactic acid mono- or diglycerides saturated or unsaturated that could include chains like C16:0, C18:0, C16:1, C18:1, C18:2 and C18:3.  The corresponding language in the claim(s) is very broad.
Regarding Claim 1, Lingerud (‘887) teaches a foamable or whippable food composition (See Abs., p. 8, Example 2 and Claim 1.), comprising at least 12 wt. % fat (See Abs., p. 8, Example 2 and Claim 1, 10-25 wt%.), and further comprising protein (See p. 6, l. 19+ and Claim 5.), water (See Abs., p. 6, 15+, p. 8, Example 2 and Claim 1.), citric acid esters of mono and/or diglycerides (CITREM) of one or more fatty acids comprising an unsaturated acyl chain and lactic acid esters of a mono- and diglycerides of one or more fatty acids (LACTEM) (See Claims 6-7, p. 3, l. 31+, mixtures thereof.), the total content of substances other than water being at least 15 wt. % of the total weight of the composition (See Abs., p. 8, Example 2 and Claim 1, up to 25% fat, thus, at least 15%.), however, fails to expressly disclose citric acid ester of a mono- or diglyceride of one or more fatty acids comprising an unsaturated acyl chain.
Regarding the unsaturated acyl chain, it is noted that triglycerides were known to be used to synthesize citric acid esters.  Triglycerides were known to include a mixture of fatty acid chains within each triglyceride molecule and triglycerides within the mixture being random combinations of fatty acids.  For example, palm oil and soybean oil like those taught by Lingerud (‘887) (See p. 3, l. 13+.) are known to include C18:1, C18:2 and C18:3, unsaturated fatty acids/ acyl chains, and C16:0 and C18:0, saturated fatty acids.  Other oils having fatty acids chains from C6 to C24 can be used to synthesize citric acid esters.  
It was well known in the art at the time of filing that the more saturated the fatty acids, like C16:0 and C18:0, have relatively higher melting points while unsaturated fatty acids like C18:2 and C18:3 have lower melting points.  Although Lingerud (‘887) does not expressly state the fatty acids comprising an unsaturated acyl chain it would have been reasonably foreseeable that mono- or diglyceride as 
Thus, it would have been reasonably foreseeable and obvious to a person having ordinary skill in the art at the time of filing that nearly all if not all citric acid ester compositions would satisfy the language in the claims.  Thus, Lingerud’s (‘887) esters would foreseeably include one or more citric acid ester molecules having an unsaturated acyl chain.
Regarding Claim 2, Lingerud (‘887) teaches wherein the total content of the CITREM is in the range of 0.05-0.5 wt. % (See Abs., p. 3, l. 3+, Claims 1, 6, 1.2% or less.).
Regarding Claim 3, Lingerud (‘887) teaches wherein the total content of the CITREM is in the range of 0.10-0.20 wt. % (See Abs., p. 3, l. 3+, Claims 1, 6, 1.2% or less.).
Regarding Claim 4, Lingerud (‘887) teaches wherein the total content of the LACTEM is in the range of 0.2-1.5 wt. % (See Abs., p. 3, l. 3+, Claims 1, 6, 1.2% or less.).
Regarding Claim 5, Lingerud (‘887) teaches wherein the total content of the LACTEM is in the range of 0.5-1.5 wt. % (See Abs., p. 3, l. 3+, Claims 1, 6, 1.2% or less.).
Regarding Claim 6, Lingerud (‘887) teaches the composition discussed above, however, fails to expressly disclose wherein the CITREM have an iodine value in the range of 25-125.
It would have been obvious and precictable to a person having ordinary skill in the art since the citric acid ester is the same as claimed the iodine value would also be the same.
Regarding Claim 7, Lingerud (‘887) teaches wherein the total content of fat is in the range of 15-40 wt. % (See Abs., pp. 8-10, Examples 2-3 and Claim 1, 10-25 wt %.).
Regarding Claim 9, Lingerud (‘887) teaches wherein 50-100 wt. % of the fat is vegetable fat (See Abs., pp. 8-10, Examples 2-3 and Claim 1, 100 wt %.)
Regarding Claim 11, Lingerud (‘887) teaches having a protein content of 0.5-6 wt. % (See p. 6, l. 19+, Claim, 5, 6-10 wt%.).
Regarding Claim 13, Lingerud (‘887) teaches the composition discussed above, however, fails to expressly disclose a lactic acid ester of a monoglyceride comprising one saturated acyl chain and/or a lactic acid ester of a diglyceride comprising two saturated acyl chains.
Regarding the saturated acyl chain, it is noted that triglycerides were known to be used to synthesize lactic acid esters.  Triglycerides were known to include a mixture of fatty acid chains within each triglyceride molecule and triglycerides within the mixture being random combinations of fatty acids.  For example, palm oil and soybean oil were known to include saturated acyl fatty acids including C16:0 and C18:0.  Other oils having fatty acids chains from C6 to C24 can be used to synthesize citric acid esters.  It appears that nearly all if not all lactic acid compositions would satisfy the language in the claims.  Thus, Lingerud’s (‘887) esters are interpreted as including one or more lactic acid ester molecule having saturated acyl chains.
Regarding Claim 14, Lingerud (‘887) teaches the composition discussed above, however, fails to expressly disclose wherein the acyl chain is a saturated C16-C18 acyl chain.
It is well known and reasonably foreseeable and predictable in the art that C16-C18 chains were very common, if not the most common fatty acid chains, including like those taught by Lingerud (‘887), and found in nearly all vegetable oils that can be used to synthesize esters.
Regarding Claim 15, Lingerud (‘887) teaches the composition discussed above, however, fails to expressly disclose further comprising an emulsifier, which is a mono/diglyceride of a saturated fatty acid.
It is noted that triglycerides were known to be used to synthesize esters.  Triglycerides were known to include a mixture of fatty acid chains within each triglyceride molecule and triglycerides within the mixture being random combinations of fatty acids.  For example, palm oil and soybean oil are known 
Regarding Claim 16, Lingerud (‘887) teaches comprising 0.05-0.5 wt. % of the emulsifier (See Abs., p. 3, l. 3+, Claims 1, 6, 1.2% or less.).
Regarding Claim 17, Lingerud (‘887) teaches in the form of a cream (See p. 2, 1. 12+, p. 5, l. 4+, p. 6, 31+, p. 7, l. 23+.).
Regarding Claim 19, Lingerud (‘887) teaches a foamed or whipped food composition (See Abs., p. 8, Example 2 and Claim 1.), comprising at least 12 wt. % fat (See Abs., p. 8, Example 2 and Claim 1, 10-25 wt %.), and further comprising protein (See p. 6, l. 19+ and Claim 5.), water (See Abs., p. 6, 15+, p. 8, Example 2 and Claim 1.), citric acid esters of mono and diglyceride (CITREM) comprising an unsaturated acyl chain, and lactic acid esters mono and diglyceride (LACTEM) (See Claims 6-7, p. 3, l. 31+, mixtures thereof.), wherein a total content of fat, protein, CITREM, and LACTEM is at least 15 wt. % of the composition (See Abs., p. 8, Example 2 and Claim 1, up to 25% fat, thus, at least 15%.), however, fails to expressly disclose citric acid ester of a mono- or diglyceride of one or more fatty acids comprising an unsaturated acyl chain.
Regarding the unsaturated acyl chain, it is noted that triglycerides were known to be used to synthesize citric acid esters.  Triglycerides were known to include a mixture of fatty acid chains within each triglyceride molecule and triglycerides within the mixture being random combinations of fatty acids.  For example, palm oil and soybean oil like those taught by Lingerud (‘887) (See p. 3, l. 13+.)
It was well known in the art at the time of filing that the more saturated the fatty acids, like C16:0 and C18:0, have relatively higher melting points while unsaturated fatty acids like C18:2 and C18:3 have lower melting points.  Although Lingerud (‘887) does not expressly state the fatty acids comprising an unsaturated acyl chain it would have been reasonably foreseeable that mono- or diglyceride as taught by Lingerud (‘887) would have at least a minimal amount of unsaturated chains as they naturally occur or alternatively it would have been reasonable that one would select compounds that are consistent with the other fatty acids present in the fats so as to provide a miscible composition with predictable properties and performance.
Thus, it would have been reasonably foreseeable and obvious to a person having ordinary skill in the art at the time of filing that nearly all if not all citric acid ester compositions would satisfy the language in the claims.  Thus, Lingerud’s (‘887) esters would foreseeably include one or more citric acid ester molecules having an unsaturated acyl chain.
Regarding Claim 20, Lingerud (‘887) teaches the composition discussed above, however, fails to expressly disclose having an overrun of at least 250%.
It would have been obvious to a person having ordinary skill in the art the overrun is a function of composition and stirring, thus, since the composition is substantially the same it would be reasonably foreseeable and predictable the overrun is capable of being the same as claimed.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingerud et al. (WO 2005/006887).
Regarding Claim 8, Lingerud (‘887) teaches the composition discussed above, however, fails to expressly disclose wherein 20-100 wt. % of the fat is milk fat.
Donkers (‘807) teaches a similar composition as taught by Lingerud (‘887) including a foamable or whippable food composition (See Abs., Claims 1-12, p. 2, 13+, p. 6, l. 6+.), comprising at least 12 wt. % fat (See Abs., Claims 1, 4, p. 2, 13+, p. 6, l. 6+, 10-20 wt %.), and further comprising protein (See p. 4, l. 30+, p. 6, l. 7+, Claim 6.), water (See p. 6, l. 7+, Claim 1, emulsion.), a citric acid ester of a mono- or diglyceride of one or more fatty acids comprising an unsaturated acyl chain and a lactic acid ester of a mono- or diglyceride of one or more fatty acids (See p. 2, l. 19+ and Claims 1-3, 8, 11.) the total content of substances other than water being at least 15 wt. % of the total weight of the composition (See p. 2, l. 13+, p.  6, l. 7+, Claim 1.), and wherein 20-100 wt. % of the fat is milk fat (See Abs., Claims 1, 5, p. 4, l. 20+, p. 6, l. 6+, at least 40%/half of the fat is milk fat.).
As discussed above, Donkers (‘807) teaches the different fat sources being interchangeable, thus, it would have been reasonably foreseeable at the time of filing to substitute Lingerud’s (‘887) fat that is substantially the same as taught by Donkers (‘807) to provide a composition that is predictably suitable for its intended use.
ANSWERS TO APPLICANT’S ARGUMENTS
In response to Applicant’s arguments (See p. 10 of Applicant’s Paper filed 2/22/2022.) that Lingerud (‘887) does not teach both CITREM and LACTEM, it is noted that said arguments are not persuasive. Lingerud (‘887) expressly teaches mixtures thereof (See Claims 6-7, p. 3, l. 31+.).
The limitations of the amended claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	February 26, 2022